Use Tab key1:21-cr-00037-TNM
      Case  to move from fieldDocument
                              to field on11this form.
                                              Filed 02/08/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK’S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 20001


UNITED STATES OF AMERICA


        vs.                                         Criminal Number       21-cr-00037

Timothy Hale-Cusanelli
            (Defendant)




TO:      ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM APPEARING IN THIS ACTION AS:              (Please check one)


 9■      CJA                9      RETAINED          9     FEDERAL PUBLIC DEFENDER


                                                                              /PD
                                                                (Signature)



                                           PLEASE PRINT THE FOLLOWING INFORMATION:


                                          Jonathan Zucker, #384629
                                                        (Attorney & Bar ID Number)
                                          Law Office of Jonathan Zucker
                                                               (Firm Name)

                                          37 Florida Avenue, NE, #200
                                                             (Street Address)

                                          Washington, DC 20002
                                           (City)               (State)             (Zip)

                                          202-624-0784
                                                           (Telephone Number)
